NO








NO. 12-10-00314-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
ALICIA GALINDEZ,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was placed on
deferred adjudication community supervision on January 28, 2009.  The State
later filed a motion to adjudicate guilt, which the trial court granted after a
hearing.  Thereafter, Appellant filed a notice of appeal. 
            To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal under Texas Rule of Appellate
Procedure 25.2(a)(2).  Tex. R. App. P.
25.2(d).  The certification should be part of the record when notice is
filed, but may be added by timely amendment or supplementation.  Id. 
Appellant’s notice of appeal does not include the required certification.
            On
September 20, 2010, this court notified Appellant through her counsel, pursuant
to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification.  The notice also informed
Appellant that the appeal would be dismissed unless, on or before September 30,
2010, the clerk’s record was amended to include the required certification.




            The
deadline for responding to this court’s notice has expired, and the clerk’s record
has not been amended to show Appellant’s right to appeal.  Therefore, the
appeal is dismissed for want of jurisdiction.
Opinion delivered October 6, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)